FORM 6 - K SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Report of Foreign Private Issuer Pursuant to Rule 13a - 16 or 15d -16 Under the Securities Exchange Act of 1934 For the Month of March 2016 Commissionfilenumber 000-28884 Eltek Ltd. (Name of Registrant) Sgoola Industrial Zone, Petach Tikva, Israel (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F xForm 40-F o Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Eltek Ltd. The following exhibits are attached: Press release re: Eltek Reports Fourth Quarter and Full Year 2015 Financial Results Notice Regarding the Sourcing of a Nistec Employee by Eltek Press release re: Eltek Announces Filing of 2015 Annual Report Signature Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Eltek Ltd. (Registrant) By: /s/ Amnon Shemer Amnon Shemer Vice President, Finance and Chief Financial Officer Dated:March 23, 2016
